BUSSEY, Presiding Judge:
Kenneth Russell Carson, Jr., hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County to the offense of Assault and Battery with a Dangerous Weapon; his punishment was fixed at two years imprisonment and from said judgment and sentence, he appeals.
This Court has consistently held that where an appeal is taken by an accused *797from a judgment entered upon a plea of guilty, the appeal will ordinarily present only such questions as go to the free and voluntary character of the plea, or that accused was not of competent intelligence or was not advised of his legal rights and of the nature and consequences of his plea, or as to the sufficiency of the indictment or information to confer jurisdiction, or the legality, of the sentence. Smith v. State, Okl.Cr., 462 P.2d 289.
We have carefully examined the record and conclude that the defendant was represented by counsel and voluntarily entered a plea of guilty knowing the consequences of such plea. The judgment and sentence is accordingly affirmed.